LOGO [g244782g17c51.jpg]   

Exhibit 10.1

 

Aircastle Advisor LLC

300 First Stamford Place, 5TH Floor

Stamford, CT 06902

October 4, 2016

Dear Aaron:

This letter confirms our agreement regarding severance that you are eligible to
receive in the event of a Qualifying Termination with Aircastle Limited and its
subsidiaries (collectively, the “Company”). Capitalized terms not defined in
Appendix A shall have the meaning given in the Aircastle Limited 2014 Omnibus
Incentive Plan, as amended or superseded. In the event of a Qualifying
Termination, you will receive the following as severance:

 

  1. one year’s total compensation, being equal to the sum of your annual base
salary and target bonus as in effect on the termination date;

 

  2. that portion of your annual bonus for the period of your employment
(January 1 through the date of termination), which you would have been otherwise
entitled to receive under the Company’s bonus plan, based on actual corporate
performance for such year; and

 

  3. provided that you timely elect COBRA continuation coverage, reimbursement
of your COBRA premiums under the Company’s health plans during the twelve
(12) month period following termination, provided there are no adverse tax
results to the Company and reimbursements shall cease if you become eligible to
participate in the health plan of a subsequent employer; the reimbursement
period shall run concurrently with your applicable COBRA continuation period.

These amounts will be paid subject to applicable tax withholdings and your
execution of a release of claims in a form reasonably satisfactory to the
Company (and the expiration of any revocation period for such release) within
sixty (60) days following the Qualifying Termination date and are in lieu of any
other severance you may be entitled to receive from the Company. Subject to the
foregoing, the amount described in clause 1 shall be paid in a lump sum by the
sixtieth (60th) day after the Qualifying Termination date and the amount
described in clause 2 shall be paid when annual bonuses are generally paid to
employees of the Company. In return for the foregoing, you agree to be bound by
the covenants of Competition and Solicitation as set forth in Appendix A. All
questions concerning the construction, validity and interpretation of this
letter shall be governed by the laws of the State of Connecticut without giving
effect to principles of conflicts of law of such state.

If any of payments received by you would be not be deductible by the Company due
to Section 280G of the Internal Revenue Code of 1986, as amended, then such
payments will be reduced to the extent necessary to make such payments
deductible, with full value cash payments being reduced before non-cash
payments, and payments to be paid last being reduced first.



--------------------------------------------------------------------------------

Please indicate your agreement to the foregoing by signing the enclosed copy of
this letter and returning it to me at your earliest convenience.

 

Sincerely, /s/ Christopher Beers Christopher Beers General Counsel

Accepted: /s/ Aaron Dahlke        

 



--------------------------------------------------------------------------------

Appendix A

1.    “Good Reason” means the occurrence, without your express prior written
consent, of any of the following events: (i) the failure by the Company to pay
you any material portion of your base salary within ten (10) days of the date
such base salary is due, (ii) the relocation of your principal location of
employment to a location outside a twenty (20) mile radius from its then current
location, (iii) any material diminution of your duties, responsibilities or
authorities hereunder (provided, however, that the consummation of a transaction
whereby the Company is no longer publicly held will not by itself constitute
such a diminution), or (iv) any breach by the Company of any of its material
obligations to you. Notwithstanding the foregoing, you must give the Company
detailed, written notice of any event or circumstance you consider to constitute
Good Reason within ninety (90) days of the initial existence of event or
circumstance and a reasonable opportunity (not less than thirty (30) days) for
the Company to cure such event or circumstance.

2.    “Qualifying Termination” means there is a Change in Control of the
Company, and within one-hundred twenty (120) days prior thereto, or within
twelve (12) months thereafter, your employment is terminated by the Company
(other than for Cause or due to your death or disability) or you terminate your
employment for Good Reason.

3.    “Competition” means that during the period of your employment with the
Company:

(a)    you will not: (i) directly or indirectly, engage in, manage, operate,
control, supervise, or participate in the management, operation, control or
supervision of any business or entity which competes with (any such action
individually and in the aggregate, to compete with) the Company or serve as an
employee, consultant or in any other capacity for such business or entity;
(ii) have any ownership or financial interest, directly, or indirectly, in any
competitor including, without limitation, as an individual, partner, shareholder
(other than as a shareholder of a publicly-owned corporation in which you own
less than five percent (5%) of the outstanding shares of such corporation),
officer, director, employee, principal, agent or consultant, or (iii) serve as a
representative of any business organization; any or all of which, without first
obtaining written approval of the chief executive officer of the Company. You
also agree that as long as you are employed by the Company, you will not
undertake the planning or organization of any business activity competitive with
the Company. In this regard, you acknowledge that the Company’s business, which
you support, is worldwide in scope, and that, as a result, having a restriction
on your employment which is also worldwide in scope, is a reasonable one; and

(b)    six (6) months thereafter, (i) the provisions of 3(a)(i) and (ii), above,
shall apply, and (ii) you will not directly or indirectly, solicit, take away,
divert or attempt to divert, the business or patronage of any clients or
customers of the Company for the purpose of providing services that materially
compete with the services provided by the Company at the time of your
termination.

4.    “Solicitation” means that during the period of your employment with the
Company and for twelve (12) months thereafter, you shall not, directly or
indirectly, other than in connection with carrying out your duties during the
period of your employment with the Company, solicit or induce any of the
employees or consultants of the Company (or individuals who served as employees
or consultants of the Company at any time during the preceding nine (9) month
period): (i) to terminate their employment or relationship with the Company,
and/or (ii) to work for you or any competitor of the Company.